DaNEORtii, J.
The plaintiff seeks to recover possession of a book issued by the Augusta Savings Bank, showing a deposit of money in that bank in his favor. Both parties claim the deposit and the question involved is upon the validity of the plaintiff’s title.
It appears from the evidence in the case, and the facts are undisputed, that in May, 1870, Lydia P. Frye, the grandmother of the plaintiff, made four distinct but equal deposits, taking a book for each with the same heading, except the name. That ’now in question reads as follows, viz; "Augusta Saving’s Bank in account with Edward Barker, subject to the order of Lydia P. Frye, during her lifetime.”
Then follows the deposit. Subsequently she made other deposits, which with the accumulated interest, were duly entered upon the book. Each book had upon it the same amount. The dividend for. August 1, 1872, was withdrawn. It also appears that at the time of making the first deposit, Mrs. Frye said, to the treasurer of the bank in substance that she desired to make a deposit for each of her grandchildren, of whom she named the plaintiff as one, to which she proposed to ’ make additions from time to time and expressed the hope that with the accumulated interest, the deposits might amount to enough to be of advantage to them, when they should reach a suitable age to take charge of the money themselves. She said she wanted " to do something for the children.”
■ She subsequently informed this complainant of what she had done and that the money was intended for him and the other children.
Under the decision of Northrop v. Hale, 72 Maine, 275, holding that evidence, aside from the bank book, is admissible to *32vary the effect of the entries and show the intention of the depositor, it is difficult to perceive how that intention could be more cleaidy shown, or how a trust in favor of the children could be more certainly declared than is shown by this evidence. The facts thus proved very decidedly distinguish this case from that of Northrop v. Hale, 73 Maine, 66, and cases relied upon by the defence, and bring it within the principles there laid down as necessary to constitute a valid trust, even to the notice to and the acceptance by the cestui que trust. Gerrish v. Ins. for Savings, 128 Mass. 159, after an elaborate review of the authorities, sustains this view.
Subsequently, however, it seems that in the opinion of Mrs. Frye the time anticipated by her when the children " should reach a suitable age to take charge of the money themselves,” did arrive, and she divested herself of her trusteeship as wTell as of all interest in, or control over the money and invested them with the absolute title to and control over it.
On September 3 9,1881, Mrs. Frye appeared at the bank with the several books and informed the treasurer "that the time had come when she desired to make such a change in the terms of the deposits made for her grandchildren . . as 'would give them full control over them, apd the amounts on each book become the absolute property of the parties named therein, and her right to control them should cease. Her expressed wish was, that her claim over the amount of the deposits should be withdrawn as to each case, and the books so changed that they would stand in the ■ names of her grandchildren without any restriction whatever.”
The treasurer, then and there at her request, erased from the books the original entry " subject, to the order of Lydia P. Frye,” and erased the same entry from the books of the bank. Of this change the plaintiff was immediately notified by letter with the additional information that the books would be delivered the first time they met. .The plaintiff replied with the request that the books might be sent to him, which was an acceptance of the gift.
So far as necessary to make a valid gift of the money and divest Mrs. Frye of any interest in it as trustee or otherwise, *33'everything was done and completed. No condition remained attached to the deposit; nothing to be done in the future. The. intention that the gift was then to take effect cannot be disputed. Under the by-law of the bank, in view of which Mrs. Frye’s act must be construed, by which all deposits are entered upon the •books of the bank and a book given to each depositor in which ■evei’y deposit made by him will be entered, which will be his Voucher and the evidence of his property in the institution, the person whose name appears unconditionally upon the books, must, by the bank, be considered the depositor, and alone, in person ■or by order, be authorized to withdraw the deposit. After this •change Mrs. Frye could not and the plaintiff could withdraw the money credited to him upon the books. Applying the strictest rules laid down in the decided cases, as necessary to constitute a valid gift and this would stand the test. Hill v. Stevenson, 63 Maine, 364; Dole v. Lincoln, 31 Maine, 422; Urann v. Coates, 109 Mass. 581; Pierce v. Savings Bank, 129 Mass. 425; Grangiac v. Arden, 10 Johns. *293; Wing v. Merchant, 57 Maine, 383; Trowbridge v. Holden, 58 Maine, 117; Stone v. Bishop, 4 Cliff. 593.
But much stress is laid upon the fact that the deposit book Was not delivered to the plaintiff. This was not necessary. A delivery of the property given, actual or constructive, is undoubtedly necessary to a valid gift, as evidence that the donor has parted with all control of and interest in the property. But the nature of this delivery must depend upon the facts of each case. The law does not require impossibilities or useless ceremonies. When the deposit stood upon the books subject to Mrs. Frye’s ■order, a declaration of trust in herself and an acceptance by the ■cestui que trust was sufficient, for she could not deliver the money to herself and a delivery to the beneficiary would defeat the trust intended, Urann v. Coates, supra; Gerrish v. Ins. for Savings, supra.
It is however conceded that a delivery of the pass book would have been sufficient and the cases show that it is so, even without an assignment. Pierce v. Savings Bank, supra. But the *34book is only evidence of the right to the property. Its delivery is not a delivery of the thing itself but the evidence of it. The "bank’s books are just as good evidence of the title to the deposit as the book given to the depositor. When the change of entry was made thus giving authority to the bank to pay to the depositor, it was a more effectual delivery than if an unassigned pass book had been given to the donee. In any event the delivery need not be directly to the donee, but maybe to- another for him. Hill v. Stevenson, supra. Here the evidence of title was given to the treasurer, and as the evidence clearly shows, for the sole benefit of the donee. But this is not all. The deposit was the subject of the gift. The act and declarations of Mrs. Frye with the chang-e in the books were equivalent to a withdrawing and redepositing the money for the donee. If this had been done the delivery could hardly have been questioned. But the ceremony would have been a useless one and would have added no force to the evidence of a change of property. Wing v. Merchant, supra, holds directly that where property " is already in the hands of the donee, proof of an actual manual tradition at the time of making the gift, is not essential.” Such a delivery to the bank under like circumstances is held sufficient in a very satisfactoiy opinion in Blasdel v. Locke, 52 N. H. 238.
Here the title to the deposit is in the plaintiff. The possession of the pass book, one of the evidences of that title and his voucher, is- in the hands of the defendant. IIow it came there is not material. His assignment from Mrs. Fiye however obtained cannot avail. The property having been previously conveyed to the plaintiff though by gift, that gift could not be revoked. Stover v. Poole, 67 Maine, 217. It will not beset aside except in behalf of a creditor or a subsequent bona fide purchaser. The defendant is neither. There is no pretence'that he was- a creditor, or that he paid any consideration for the assignment: and the book itself gave him sufficient notice of the previous conveyance. He then has no title to the money or the book and can stand in no better position than Mrs. Frye or her representative. After she had done all that was necessary to complete the gift she notified the plaintiff that she held the book for him. *35Sbe then at best held it in trust. That trust would follow it into' whosesoever bauds it might go with notice.. Stone v. Bishop, supra. This notice defendant bad. " If the contract is executed wholly, or, if not wholly, yet in a substantial degree, and there-remains something to be done to complete the title, or otherwise-render the enjoyment more beneficial to the plaintiff, equity will! require that thing to be done, although the promise was wholly voluntary.” 3 Parsons on Contracts, 360, 6th ed. and cases-cited.
Here the contract was wholly completed. To " render the-enjoyment of the thing more beneficial to the plaintiff” it is-necessary that he should have the book withheld by the defendant.- This is on the same principle by which, in Hill v. Stevenson, supra, the respondent was required to collect the money for the benefit of the plaintiffs, or to give them such an order as-would enable them to do so.

Bill sustained with costs.

Appleton, C. J., Walton, Petees, Virgin and Symonds,, JJ., concurred.